Citation Nr: 1609313	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increased disability ratings for degenerative disc disease of the lumbar spine and lumbar strain, status post lumbar surgery with scarring, currently evaluated as 10 percent prior to June 10, 2013, and 40 percent since June 10, 2013.

2.  Entitlement to higher initial disability ratings for impingement syndrome of the right shoulder, currently evaluated as 10 percent prior to June 10, 2013, and 20 percent since June 10, 2013.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from March 1959 to June 1966.  His personnel records confirm that he did not serve in the Republic of Vietnam during the Vietnam War.

The Veteran's lumbar spine claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran a disability rating in excess of 10 percent.  The Veteran filed a Notice of Disagreement (NOD) in December 2008.  The RO issued a Statement of the Case (SOC) in November 2010.  In January 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's right shoulder claim comes before the Board on appeal from a February 2011 rating decision of the RO in Atlanta, Georgia, which granted service connection for the right shoulder disability.  The RO assigned an initial disability rating of 10 percent for the right shoulder, retroactively effective from January 13, 2010.  The Veteran filed a NOD in July 2011, appealing the initial disability rating assigned.  The RO issued a SOC in October 2014.  In November 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of the issue.

The RO issued another rating decision in May 2014, which increased the disability rating for the lumbar spine to 40 percent.  The 40 percent rating was made retroactively effective from June 10, 2013, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran has continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The RO issued another rating decision in October 2014, which increased the disability rating for the right shoulder to 20 percent.  The 20 percent rating was made retroactively effective from June 10, 2013, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran has continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.

In his January 2011 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In an August 2014 Report of General Information, the Veteran indicated that he was withdrawing his hearing request.  He has made no indication that he would like another hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In July 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 10, 2013, the degenerative disc disease of the lumbar spine and lumbar strain, status post lumbar surgery with scarring was manifested by muscle spasms, pain, and guarding with normal ranges of motion, except for forward flexion to, at worst, 83 degrees, and without abnormal gait, abnormal spinal contour, or incapacitating episodes.

2.  Since June 10, 2013, the degenerative disc disease of the lumbar spine and lumbar strain, status post lumbar surgery with scarring has not been manifested by unfavorable ankylosis of the thoracolumbar spine or of the entire spine, or by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  Prior to June 10, 2013, the impingement syndrome of the right shoulder (major) was manifested by limitation of motion at shoulder level.

4.  Throughout the entire appeal period, the impingement syndrome of the right shoulder has been manifested by, at worst, flexion to 90 degrees and abduction limited to 70 degrees with pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability ratings for degenerative disc disease of the lumbar spine and lumbar strain, status post lumbar surgery with scarring, currently evaluated as 10 percent prior to June 10, 2013, and 40 percent since June 10, 2013, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2015).

2.  Throughout the entire appeal period, the criteria for an higher initial disability rating of 20 percent for impingement syndrome of the right shoulder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5201, 5203 (2015).

3.  The criteria for an initial disability rating in excess of 20 percent for impingement syndrome of the right shoulder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5201, 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The right shoulder appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letters provided in February 2010 and July 2010 before the grant of service connection for the right shoulder disability was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

Regarding the lumbar spine claim, prior to and following the initial adjudication of the Veteran's increased rating claim, letters dated in December 2007 and November 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the November 2009 notice letter to the Veteran regarding his increased rating claim for the lumbar spine disability.  Although this letter was not sent prior to the initial adjudication of the Veteran's claim, this was not prejudicial to him, since the claim was readjudicated in the November 2010 SOC and May 2014 and December 2015 Supplemental SOCs (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities on appeal.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's lumbar spine disability and right shoulder disability have worsened since the last VA examinations in June 2013 and December 2015, respectively.  Consequently, another examination to evaluate the severity of these disabilities is not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the disabilities on appeal.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board is also satisfied as to substantial compliance with its July 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination for his right shoulder disability, which was provided in December 2015.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  Finally, the remand directed the AOJ to readjudicate the claims, which was accomplished in the December 2015 SSOC.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Lumbar Spine Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of June 1978 granted service connection for the Veteran's lumbar spine disability.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected degenerative disc disease of the lumbar spine and lumbar strain, status post lumbar surgery with scarring, is currently evaluated as 10 percent prior to June 10, 2013, and 40 percent since June 10, 2013, under 38 C.F.R. § 4.71a, DC 5237, which refers to the General Rating Formula for Diseases and Injuries of the Spine.  He seeks increased disability ratings.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 
The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Additionally, the June 2013 VA examiner determined that the Veteran had a current diagnosis of intervertebral disc syndrome (IVDS).  Thus, the Board will also rate the Veteran's lumbar spine disability under the IVDS regulations.  38 C.F.R. § 4.71a, DC 5243.  DC 5243 provides that IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine (described above) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under DC 5243, a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating requires IVDS with evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating requires IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

The Board will begin by addressing the 10 percent disability rating in effect prior to June 10, 2013.  The Veteran filed his increased rating claim for his lumbar spine on August 20, 2007.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected lumbar spine disability prior to June 10, 2013.  

Specifically, the Veteran was afforded a VA spine examination in March 2008.  At the examination, his ranges of motion of the lumbar spine were normal with pain.  Muscle spasms were absent.  Guarding was not documented at the examination.  The Veteran denied any incapacitating episodes due to his lumbar spine in the past 12 months.  The Veteran's combined range of motion of the lumbar spine was 240 degrees.

The Veteran was provided another VA spine examination in December 2009.  At the examination, the Veteran stated that his lumbar spine disability had not resulted incapacitation in the past 12 months.  He reported spasms of his lumbar spine.  At the examination, his ranges of motion of the lumbar spine were normal, except for forward flexion to 83 degrees with pain beginning at 83 degrees.  The examiner found that muscle spasms were absent.  The Veteran had guarding of movement in the lumbar region, but the VA examiner determined that the guarding did not produce an abnormal gait.  His spinal contour was preserved.  The Veteran's posture and gait were within normal limits.  The Veteran's combined range of motion of the lumbar spine was 233 degrees.

The treatment records in the claims file do not provide any evidence contrary to that obtained at the VA examinations.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected lumbar spine disability prior to June 10, 2013.  Here, prior to June 10, 2013, there is no evidence of the following to warrant a 20 percent disability rating:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5237, 5243.

In forming this decision, the Board has considered the Veteran's complaints of pain in the lumbar spine.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DCs 5237 & 5243.  38 C.F.R. § 4.71a.  

Specifically, at the March 2008 VA examination, the Veteran reported the following symptoms:  stiffness, unable to bend over, walking impaired, weakness, unable to stand at times, having to crawl on the floor, continuous and constant pain, and pain medications.  The Veteran described the pain as burning, aching, sharp, and throbbing.  From 1 to 10 (10 being the worst pain), the Veteran described his pain level as a 10.  The Veteran stated that the pain was elicited by physical activity and was relieved by rest and medication.  The Veteran could function with medication during his times of pain.  Upon examination, the Veteran had normal ranges of motion with pain.  The examiner determined that the joint function of the spine was additionally limited by pain after repetitive use, but the joint function was not additionally limited by any degrees.  The examiner stated that pain had a major functional impact.  The Veteran's lumbar spine was not additionally limited after repetitive use by the following:  fatigue, weakness, lack of endurance, and incoordination.  The examiner determined that the Veteran had subjective symptoms of back pain, stiffness, and weakness.  His objective symptoms were lumbar spine tenderness on range of motion exercises.

At the December 2009 VA examination, the Veteran reported that he could only walk 300 feet (and this would take him 15 minutes) because of his lumbar spine disability.  The Veteran stated that he had previously fallen because of his lumbar spine disability.  He reported weakness, stiffness, fatigue, spasms, decreased motion of his lumbar spine.  The Veteran stated that his pain level was severe.  The pain as exacerbated by physical activity, sitting, and standing.  The pain was relieved by rest and medication.  The Veteran could function at times of pain with the medication.  During flare-ups, the Veteran experienced functional impairment, which he described as difficulty with prolonged sitting, standing, walking, bending, lifting, and limitation of motion of the joint.  Repetitive ranges of motion were possible and they did not result an additional degree of limitation.  The examiner determined that the joint function of the spine was additionally limited by pain after repetitive use.  The examiner stated that pain had a major functional impact.  The Veteran was not additionally limited by the following after repetitive use:  fatigue; weakness; lack of endurance; and, incoordination.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the lumbar spine on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating prior to June 10, 2013.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint prior to June 10, 2013.

The Board will now address the 40 percent disability rating that is in effect since June 10, 2013.  

At the June 10, 2013, VA examination, the VA examiner determined that the Veteran had ranges of motion of the lumbar spine and did not have ankylosis.  The Veteran had not had any incapacitating episodes over the past 12 months due to his IVDS of the lumbar spine.  

The treatment records do not provide any evidence contrary to that obtained at the VA examination.

The Board recognizes the Veteran's and his spouse's lay statements of the Veteran's pain and flare-ups in his lumbar spine.  These complaints have been relied upon by the Board in awarding a 40 percent rating for assigning the maximum rating for thoracolumbar spine motion loss.  The Board may not further consider the application of 38 C.F.R. §§ 4.40 and 4.45 in determining whether ankylosis exists.  Johnston, 10 Vet. App. at 85.

Thus, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent since June 10, 2013, as the Veteran's entire thoracolumbar spine and/or his entire spine has not been manifested by unfavorable ankylosis, or by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5237, 5243.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected lumbar spine disability more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

Further, the Veteran is already service-connected for sciatica of the bilateral lower extremities and in receipt of separate disability ratings.  Those issues are not currently on appeal before the Board.  The Veteran is not entitled to any further separate ratings for neurological manifestations of the lumbar spine disability.  Bowel and bladder conditions were not found at any of the VA examinations or in the treatment records.  The Board notes that the Veteran reported erectile dysfunction at the December 2009 VA examination.  He could not achieve or maintain an erection.  The Veteran did not attribute his erectile dysfunction to his service-connected lumbar spine disability at the examination or at any time during the appeal period.  Following a physical examination of the Veteran, the December 2009 VA examiner did not diagnose the Veteran with erectile dysfunction or attribute the Veteran's subjective complaints to his service-connected lumbar spine disability.  The Veteran did not report erectile dysfunction at any of the other VA spine examinations, and none of the VA examiners diagnosed the Veteran with erectile dysfunction or attributed it to his service-connected lumbar spine disability.  For instance, the June 2013 VA examiner determined that the Veteran did not have any neurologic abnormalities or findings (besides his already service-connected sciatica) related to a back condition.  The treatment records also do not attribute the Veteran's erectile dysfunction to his service-connected lumbar spine disability.  The medical evidence does not support any other neurological findings associated with the Veteran's lumbar spine disability.  Thus, for the above stated reasons, the Board finds that the Veteran is not entitled to further separate disability ratings for other neurological manifestations of his service-connected low back strain.  38 C.F.R. § 4.25.

Finally, the Board observes that the Veteran has a scars associated with his service-connected lumbar spine disability.  Specifically, at the December 2009 VA spine examination, the scar in the lumbar area was linear and measured 9.0 centimeters (cm.) by 0.75 cm.  The scar was not painful and did not present any skin breakdown.  The scar was superficial with no underlying tissue damage.  The scar did not limit the Veteran's motion, and there was no limitation of function due to the scar.  At the June 2013 VA scars examination, the scar in the lumbar area was linear and measured 9 cm.  The scar did not result in limitation of function.  The scar was not painful or unstable.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar.  The treatment records and remaining VA examination do not provide contrary evidence.  Accordingly, the Veteran is not entitled to a separate, compensable disability rating for the scar of his lumbar spine because the evidence of record does not establish that the associated scar is painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or causes limitation of function of the affected part (the feet).  The scar also covers an area of less than 144 square inches (929 square centimeters).  Therefore, consideration of a separate compensable evaluation for the scar of the service-connected lumbar spine disability is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805 (2015).  (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's claim was filed in August 2007, and no such request for review under the new criteria has been made.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeal, as the 2008 regulations do not apply to the Veteran.) 

In forming this decision, the Board has considered the lay statements of record from the Veteran and his spouse regarding the severity of the Veteran's lumbar spine disability.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran and his spouse must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his spouse are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's and his spouse's competent and credible beliefs that the Veteran's lumbar spine disability is worse than the assigned disability ratings, however, are outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay statements from the Veteran and his spouse.

In sum, the preponderance of the evidence is against the claim of entitlement to increased disability ratings for degenerative disc disease of the lumbar spine and lumbar strain, status post lumbar surgery with scarring, currently evaluated as 10 percent prior to June 10, 2013, and 40 percent since June 10, 2013.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Right Shoulder Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected impingement syndrome of the right shoulder is currently rated as 10 percent disabling since January 13, 2010, and 20 percent disabling since June 10, 2013, under 38 C.F.R. § 4.71a, DCs 5201 and 5203.  He seeks higher initial disability ratings.  The Veteran is right-handed (see December 2015 VA examination), and thus his right shoulder is his major shoulder.

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder.  Limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder.  Limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

DC 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder.  Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  DC 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

Regarding DC 5201, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, in which they found that, "The plain language of section 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to 'limitation of motion of' the arm."  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I (2015).  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 25 Vet. App. at 38-43; cf. Powell, 13 Vet. App. at 34; Hicks, 8 Vet. App. at 421; Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson, 9 Vet. App. at 7.

Finally, the Board notes that the Veteran has a diagnosis of arthritis of the right shoulder from the December 2015 VA examination.  In this regard, DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The Board will begin by addressing the 10 percent disability rating that is in effect from January 13, 2010, to June 9, 2013.  

The Board finds that the Veteran's impingement syndrome of the right shoulder warrants a higher 20 percent initial disability rating prior to June 9, 2013.  38 C.F.R. § 4.71a, DC 5201.  Specifically, at the August 2010 VA examination, the Veteran's right shoulder abduction was to 70 degrees with pain.  DC 5201 provides that limitation of motion of the arm at the shoulder level (i.e., 90 degrees) is rated 20 percent for the major shoulder.  Here, the Veteran presented with limitation of motion of the right shoulder at less than 90 degrees.  The Board recognizes that the at the Veteran's April 2012 VA examination, his right shoulder ranges of motion were as follows:  forward flexion to 170 degrees with pain beginning at 170 degrees; and, abduction to 150 degrees with pain beginning at 150 degrees - which are greater than 90 degrees.  However, at the April 2012 VA examination, the Veteran reported painful motion, tenderness, and flare-ups of his right shoulder - all of which must be taken into consideration when determining the Veteran's limitation of motion of the right shoulder.  Further, at the June 2013 VA examination, the Veteran's abduction of the right shoulder was limited to 85 degrees, which meets the requirements for the 20 percent rating.  The treatment records support the aforementioned VA examination findings.  Thus, in giving the Veteran the benefit of the doubt, the Board finds that the Veteran's right shoulder has been manifested by limitation of motion of the arm at the shoulder level since January 13, 2010, the effective date of service connection.  38 C.F.R. § 4.71a, DC 5201.  

The Board will now address the 20 percent disability rating that is in effect for the right shoulder disability during the entire appeal period.

Specifically, at the August 2010 VA examination, the Veteran reported weakness, stiffness, giving way, lack of endurance, fatigability, tenderness, pain, and dislocation.  He denied any swelling, heat, redness, locking, deformity, drainage, effusion, or subluxation of the right shoulder.  The Veteran's right shoulder ranges of motion were as follows:  forward flexion to 110 degrees with pain beginning at 110 degrees; abduction to 70 degrees with pain beginning at 70 degrees; external rotation to 35 degrees with pain beginning at 35 degrees; and, internal rotation to 35 degrees with pain beginning at 35 degrees.  The right shoulder X-rays were normal.  The Veteran reported dislocation at the examination, but his X-ray did not document any dislocation of the right shoulder.

At the April 2012 VA examination, his right shoulder ranges of motion were as follows:  forward flexion to 170 degrees with pain beginning at 170 degrees; and, abduction to 150 degrees with pain beginning at 150 degrees - which are greater than 90 degrees.  The examiner found that the Veteran did not have a history of recurrent dislocation of the shoulder joint.  The Veteran also did not have an AC joint condition or any other impairment of the right clavicle or scapula, such as malunion, nonunion, or dislocation.  The Veteran did not have ankylosis of the right shoulder joint.

At the June 10, 2013, VA examination, the Veteran's ranges of motion of the right shoulder were flexion to 105 degrees and abduction limited to 85 degrees with no objective evidence of painful motion.  The examiner determined that the Veteran did not have ankylosis, dislocation, malunion, or nonunion of the right shoulder joint.  The right shoulder X-ray was negative.

A February 2014 VA treatment record documented painful motion with flexion and abduction motions of the right shoulder upon an examination of the right shoulder, but does not provide any actual ranges of motion.  Additionally, a June 2014 VA treatment record documented that the Veteran's shoulder flexion was to 90 degrees and his abduction was to 60 degrees.  However, the VA treatment record is unclear as to whether these ranges of motion are for the left or right shoulder, or both. 

Accordingly, the Veteran was afforded another VA examination in December 2015.  The Veteran's ranges of motion of the right shoulder were as follows:  flexion to 90 degrees; abduction to 90 degrees; external rotation to 30 degrees; and, internal rotation to 90 degrees, all with pain.  The Veteran also had pain with weight-bearing.  The Veteran did not have ankylosis, loss of head, nonunion, fibrous union, malunion, or dislocation of his right shoulder joint.

The remaining treatment records do not provide any evidence contrary to that described above.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 20 percent for his right shoulder disability during the entire appeal period.  Here, there is no evidence of limitation of motion of the arm midway between the side and shoulder level (i.e., 45 degrees), to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5201.  In making this determination, only the Veteran's flexion and abduction ranges of motion are considered, as these ranges of motion begin from the side of the body.  All of the Veteran's flexion and abduction ranges of motion of the right shoulder have been greater than 45 degrees.  Additionally, the Veteran is already in receipt of the maximum schedular disability rating of 20 percent available under DC 5003 and 5203.  38 C.F.R. § 4.71a.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the right shoulder.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DCs 5201 and 5203 since June 10, 2013.  38 C.F.R. § 4.71a.  

Specifically, at the August 2010 VA examination, the Veteran reported experiencing constant flare-ups of his right shoulder.  From 1 to 10 (10 being the worst), he described the severity level of the flare-ups as a 9.  The flare-ups were precipitated by physical activity and alleviated by medication.  During a flare-up, he experienced functional impairment, which he described as unable to lift anything, unable to do overhead activities, and unable to work.  The Veteran was able to perform repetitive ranges of motion of his right shoulder, and he did not experience any additional degree of limitation.  The examiner determined that the right shoulder function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

At the April 2012 VA examination, the Veteran reported flare-ups of the right shoulder, which caused difficulty lifting and dressing.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The Veteran did not have additional limitation in his ranges of motion of the right shoulder following repetitive-use testing.  The examiner found that the Veteran did have functional loss and/or functional impairment of the right shoulder.  Specifically, the Veteran had pain on movement.

At the June 2013 VA examination, the Veteran reported flare-ups of the right shoulder, which made it difficult for the Veteran to lift, grip reach overhead, and groom himself.  The Veteran was able to perform repetitive-use testing with three repetitions of the right shoulder.  Following repetitive-use testing, the Veteran's ranges of motion of the right shoulder remained unchanged.  The examiner found that the Veteran had functional loss and/or functional impairment of the right shoulder.  Specifically, the Veteran had less movement than normal.

At the December 2015 VA examination, the Veteran described functional impairment of the right shoulder, in which he had difficulty lifting and doing overhead motion with his right arm.  The Veteran reported flare-ups of the right shoulder, in which he had a severe increase in aching right shoulder pain with lifting and overhead motion with the right arm.  The examiner found that the Veteran's initial ranges of motion were abnormal, which itself contributed to the Veteran's functional loss, specifically difficulty with overhead motion.  The examiner stated that pain was noted at the examination, which also caused functional loss for the Veteran.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time.  The examiner found that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also determined that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up.  The examiner found that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during a flare-up.  The examiner indicated that he was unable to say without mere speculation as to whether the Veteran's pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability with flare-ups.  The examiner stated that the Veteran did not have any additional contributing factors of the disability.  

Given that the Veteran was able to achieve the aforementioned ranges of motion of the right shoulder on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the right shoulder to warrant a higher disability rating since June 10, 2013.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the right shoulder based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether higher disability rating may be warranted for the Veteran's right shoulder disability, but finds none are raised by the medical evidence.  The Veteran is not entitled to higher disability ratings for his right shoulder disability under DC 5200 as the Veteran's right shoulder is not ankylosed due to the fact that he had ranges of motion, albeit limited, in his right shoulder.  Ankylosis was also not documented at the VA examinations.  Additionally, under DC 5202, the Veteran does not have malunion, fibrous union, nonunion, loss of head, or recurrent dislocations of the right humerus to warrant higher disability ratings.  None of these symptoms were documented in the VA examinations or treatment records.  38 C.F.R. § 4.71a, DCs 5200, 5202.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, an initial disability rating of 20 percent is warranted for the impingement syndrome of the right shoulder prior to June 10, 2013.  However, the preponderance of the evidence is against an initial disability rating in excess of 20 percent for impingement syndrome of the right shoulder.  Thus, the claim is granted in pat and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

IV.  Extraschedular and TDIU Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's right shoulder disability and lumbar spine disability fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the levels of severity and symptomatology of the lumbar spine and right shoulder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to stand, sit, lift, grip, and groom.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the lumbar spine and right shoulder were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected lumbar spine disability and right shoulder disability cause impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  The Board notes that the Veteran is already in receipt of a TDIU, effective July 18, 2011.  The TDIU was granted during the pendency of this appeal in the June 2013 rating decision and the Veteran did not appeal the effective date assigned.  Prior to July 18, 2011, unemployability due to the service-connected lumbar spine disability and/or the right shoulder disability only is not demonstrated by the record.  The August 2010 VA examiner determined that the Veteran could not work because of his left shoulder, which is not currently on appeal before the Board.  There are no contrary medical opinions regarding the Veteran's unemployability prior to July 18, 2011.  Therefore, consideration of a TDIU prior to July 18, 2011, for the service-connected lumbar spine disability and right shoulder disorder is not warranted. 















	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to increased disability ratings for degenerative disc disease of the lumbar spine and lumbar strain, status post lumbar surgery with scarring, currently evaluated as 10 percent prior to June 10, 2013, and as 40 percent since June 10, 2013, is denied.

Throughout the entire appeal period, entitlement to an initial 20 percent disability rating for impingement syndrome of the right shoulder is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating in excess of 20 percent for impingement syndrome of the right shoulder is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


